 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7   STEVEN J. BANK,                                           Case No. 2:19-cv-01049-GMN-BNW
 8                                           Petitioner,                       ORDER
             v.
 9
     THE HON. SHANNON NORDSTROM, et al.,
10
                                           Respondent.
11

12           The Court dismissed this pro se petition for writ of habeas corpus pursuant to 28 U.S.C. §

13   2241 on June 20, 2019. (ECF No. 2). On July 19, 2019, petitioner filed a motion for summary

14   judgment. (ECF No. 4). As this action has been dismissed and the motion for summary judgment

15   provides no basis for reconsideration of the Court’s decision in that regard, the motion for summary

16   judgment (ECF No. 4) is denied.

17           Petitioner had not provided the Court with any address of record at the time he initiated

18   this action, so the order dismissing his case could not be forwarded at that time. Petitioner’s latest

19   filing, however, includes an address, and the court record has been updated. The Clerk of Court is

20   therefore directed to send a copy of the order and judgment dismissing this action (ECF Nos. 2 &

21   3), in addition to a copy of this order to petitioner at his current address of record.

22           IT IS SO ORDERED.

23           DATED THIS 30
                        __ day of July
                                  ____ 2019.
24

25                                                              GLORIA M. NAVARRO
                                                                UNITED STATES DISTRICT JUDGE
26

27

28


                                                           1
